833 So. 2d 190 (2002)
Eliezer STERN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2197.
District Court of Appeal of Florida, Fourth District.
December 11, 2002.
Eliezer Stern, Naples, pro se.
No appearance required for appellee.
PER CURIAM.
The order summarily denying Appellant's motion for postconviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure, is affirmed, but the trial court on remand is directed to correct the scrivener's errors, to which the state's response indicated it had no objection, namely: in the judgment (reflecting that Appellant was found guilty of "sell counterfeit goods," when he was actually charged with, found guilty of, and convicted of vending goods with counterfeit trademarks); in the probation order (reflecting that Appellant entered a plea of guilty/nolo contendere and that he was being placed on probation on counts I-IV, when he pleaded not guilty and the information was amended prior to trial to reflect only one count); and in the disposition sheet (again reflecting four counts instead of one).
KLEIN, TAYLOR and MAY, JJ., concur.